Citation Nr: 9907011	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  91-38 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine for the 
period commencing March 1, 1995.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to May 1990.

This appeal arose from a rating decision in July 1990 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which the veteran appealed to the Board of 
Veterans' Appeals (the Board).  In a decision of September 
22, 1993, the Board denied entitlement to a disability rating 
in excess of 20 percent for degenerative disc disease of the 
lumbosacral spine.  The veteran appealed the Board's decision 
to the United States Court of Veterans Appeals (the Court), 
which vacated the Board's September 22, 1993, decision and 
remanded the case for further proceedings.   
[citation redacted].

In September 1995, the Board remanded the case to the RO for 
further development of the evidence.  The case was returned 
to the Board in October 1997.  In a November 1997 decision, 
the Board granted entitlement to an evaluation of 60 percent 
for degenerative disc disease of the lumbosacral spine for 
the period May 11, 1990, to November 27, 1994 (the date after 
which a temporary total rating for convalescence from surgery 
was in effect until February 28, 1995), and again remanded 
the case to the RO for further development of the evidence.  
The case was most recently returned to the Board in October 
1998 and is ready for further appellate review. 


FINDING OF FACT

Degenerative disc disease of the lumbosacral spine is 
manifested by muscle spasms, radiculopathy, and pain from 
which there is only some intermittent relief; the disability 
approximates a pronounced level of impairment.



CONCLUSION OF LAW

The schedular criteria for an evaluation of 60 percent for 
degenerative disc disease of the lumbosacral spine are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for degenerative disc 
disease of the lumbosacral spine is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107 (a).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Diagnostic Code 5293 provides that a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(that is, with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  

Applicable regulations provide that, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if a disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.



In the veteran's case, he was admitted to a private hospital 
in November 1994, with a chief complaint of right groin and 
right lower extremity pain.  A neurosurgeon examined the 
veteran and found right-sided sciatica.  An MRI (magnetic 
resonance imaging) of the spine showed central herniation of 
the nucleus pulposus at L3-4.  The veteran then underwent an 
interlaminar right L3-4 diskectomy.

In March 1996, Michael J. Battaglia, D.O., a private 
neurologist reported that, after lumbar disc surgery in 
December 1994, the veteran experienced recurrent low back 
pain and sciatic-like pain, which radiated to the left leg.  
Dr. Battaglia stated that a recent MRI showed three-level 
degenerative disc disease of the lumbosacral spine. 

Findings at a VA orthopedic examination in March 1998 
included: spasms of the paravertebral muscles; diminished 
ankle jerk; and sensory loss over the lateral aspect of the 
dorsum of the left foot.  A VA specialist in neurology who 
examined the veteran in March 1998 diagnosed L5-S1 
radiculopathy and noted that low back pain and leg discomfort 
required the veteran to stop and rest after driving about 30 
minutes, which interfered with his job as a real estate 
assessor.  The veteran has stated that he gets little 
intermittent relief from lower back pain, and the Board finds 
his statements in that regard to be credible.

The Board finds that the disability picture presented by the 
evidence of record, including the reports of the VA 
examinations in March 1998, more nearly approximates the 
criteria for a rating of 60 percent under Diagnostic Code 
5293, and that evaluation will be assigned.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293. 

The Board notes that the veteran's representative requested 
that a separate rating be assigned for left leg sciatica.  
However, as the 60 percent rating now being assigned for 
degenerative disc disease of the lumbosacral spine takes into 
account the demonstrated radiculopathy, the Board finds that 
a separate rating would violate the rule against evaluating 
the same disability under various diagnoses ("pyramiding").  
38 C.F.R. § 4.14.  


ORDER

An evaluation of 60 percent is granted for degenerative disc 
disease of the 
lumbosacral spine for the period commencing March 1, 1995, 
subject to governing regulations concerning the payment of 
monetary awards. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

- 5 -


- 1 -


